Dear Mr. Moresi:
On behalf of the Vermilion Parish Police Jury, you requested an opinion from this office as to whether the parish can reimburse an employee for legal expenses incurred in successfully defending a traffic citation issued while in the course and scope of his parish employment.
It is our opinion that the Vermilion Parish Police Jury can expend public funds to reimburse an employee for legal expenses incurred in defense of actions he was alleged to have taken while acting in the course and scope of his public employment, provided he was found innocent of the charges or there was a ruling that the alleged actions were not unlawful.
In Attorney General Opinion No. 97-117, we stated, ". . . this office has consistently opined that if a public official or employee is prosecuted for a criminal offense, the allegations of which arose out of the performance of his official functions, and the employee is exonerated, then the public body that employs that person may pay the reasonable attorney's fees and expenses that result from the defense against the charges," citing Attorney General Opinions 96-95, 94-384, 93-376, 91-474 and 89-110. You have assured the author of this opinion that there is no question that the parish employee was acting fully within the course and scope of his official duties when the alleged incident occurred, and that he has been fully exonerated of all allegations of traffic offenses. That being the case, we are of the opinion that the Vermilion Parish Police Jury may, but is not required to, reimburse him for legal fees and expenses incurred in defense of actions he took in the course and scope of his employment, which were alleged to have violated traffic laws or ordinances, and were subsequently determined to be non-founded.
We trust this opinion satisfies your query. Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
Date Received: Date Released:
Randall A. Karr Assistant Attorney General